In this proceeding to invalidate petitions designating respondent Seymour Halpern as a candidate for the Liberal party’s nomination for the public office of Representative in Congress from the Sixth Congressional District of New York in the Primary Election to be held on June 18, 1968, (1) petitioner appeals, as limited by his brief, from so much of the judgment of the Supreme Court, Queens County, dated June 4, 1968, as dismissed the proceeding on the merits and (2) said designee cross-appeals from so much of said judgment as denied his motion to dismiss the proceeding on the ground the court does not have jurisdiction of his person (CPLR 3211, subd. [a], par. 8). Judgment affirmed, without costs. We do not reach the question of service of the papers herein because we have determined the appeal in favor of respondent-appellant (Halpern) on the merits. Leave is granted to appellants to appeal further to the Court of Appeals. Beldock, P. J., Christ, Benjamin, Munder and Martuscello, JJ., concur.